           Case 1:20-cr-00106-RC Document 1 Filed 07/07/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


                                     Holding a Criminal Term
                             Grand Jury Sworn in on May 07, 2019


UNITED STATES OF AMERICA                       :       CRIMINAL NO.
                                               :
               v.                              :       VIOLATIONS:
                                               :
                                               :       18 U.S.C. § 2339B
                                               :       (Conspiracy to Provide Material Support
                                               :       or Resources to a Designated Foreign
                                               :       Terrorist Organization)
                                               :
                                               :       18 U.S.C. § 2339B
LIRIM SYLEJMANI,                               :       (Providing and Attempting to
     Also known as                             :       Provide Material Support or Resources to
     Abu Sulayman al-Kosovi,                   :       a Designated Foreign Terrorist
                                               :       Organization)
                                               :
                                               :       18 U.S.C. § 2339D
                                               :       (Receiving Military-type Training
                        Defendant.             :       from a Foreign Terrorist
                                               :       Organization)



                                       INDICTMENT
The Grand Jury charges that:
                                            COUNT ONE
At all times material to this Indictment:
1.     All of the acts referred to in this Indictment were begun and committed in Kosovo, Iraq,

Syria, and elsewhere outside the jurisdiction of any particular state or district of the United States,

but within the extraterritorial jurisdiction of the United States, and, therefore pursuant to Title 18,

United States Code, Section 3238, within the venue of the United States District Court for the

District of Columbia.
           Case 1:20-cr-00106-RC Document 1 Filed 07/07/20 Page 2 of 4




2.     On October 15, 2004, the United States Secretary of State designated al Qaeda in Iraq

(“AQI”), then known as Jam’at al Tawhid wa’al-Jihad, as a Foreign Terrorist Organization

(“FTO”) under Section 219 of the Immigration and Nationality Act (the “INA”) and as a Specially

Designated Global Terrorist under Section 1(b) of Executive Order 13224. On May 15, 2014, the

Secretary of State amended the designation of AQI as an FTO under Section 219 of the INA and

as a Specially Designated Global Terrorist entity under Section 1(b) of Executive Order 13224 to

add the alias Islamic State of Iraq and the Levant (“ISIL”) as its primary name. The Secretary also

added the following aliases to the FTO listing: the Islamic State of Iraq and al-Sham (i.e., “ISIS”—

which is how the FTO will be referenced herein), the Islamic State of Iraq and Syria, ad-Dawla al-

Islamiyya fi al-‘Iraq wa-sh-Sham, Daesh, Dawla al Islamiya, and Al-Furqan Establishment for

Media Production. In an audio recording publicly released on June 29, 2014, ISIS announced a

formal change of its name to the Islamic State. On September 21, 2015, the Secretary added the

following aliases to the FTO listing: Islamic State, ISIL, and ISIS. To date, ISIS remains a

designated FTO.

3.     Beginning at least in or about November 2015, and continuing through in or about February

2019, in Syria and elsewhere outside the United States, defendant SYLEJMANI, a United States

citizen, did knowingly and intentionally combine, conspire, confederate, and agree with others

known and unknown to the Grand Jury, to unlawfully, willfully and knowingly provide, “material

support and resources,” as that term is defined in Title 18, United States Code, Section 2339A(b),

including personnel and services, to a foreign terrorist organization, namely, ISIS, which at all

relevant times was designated by the United States Secretary of State as a foreign terrorist

organization, knowing that ISIS was a designated foreign terrorist organization, that ISIS engages

and has engaged in terrorist activity, and that ISIS engages and has engaged in terrorism.
           Case 1:20-cr-00106-RC Document 1 Filed 07/07/20 Page 3 of 4




(Conspiracy to Provide Material Support or Resources to a Designated Foreign Terrorist
Organization, in violation of Title 18, United States Code, Section 2339B)
                                         COUNT TWO
4.     The allegations set forth in paragraphs 1-2 of Count One of this Indictment are realleged

and incorporated by reference as though fully set forth herein.

5.     Beginning at least in or about November 2015, and continuing through in or about February

2019, in Syria and elsewhere outside the United States, defendant SYLEJMANI, a United States

citizen, did unlawfully, willfully and knowingly provide and attempt to provide, “material support

and resources,” as that term is defined in Title 18, United States Code, Section 2339A(b),

including personnel and services, to a foreign terrorist organization, namely, ISIS, which at all

relevant times was designated by the United States Secretary of State as a foreign terrorist

organization, knowing that ISIS was a designated foreign terrorist organization, that ISIS engages

and has engaged in terrorist activity, and that ISIS engages and has engaged in terrorism.

(Providing and Attempting to Provide Material Support or Resources to a Designated
Foreign Terrorist Organization, in violation of Title 18, United States Code, Section 2339B)
                                      COUNT THREE
6.     The allegations set forth in paragraphs 1-2 of Count One of this Indictment are realleged

and incorporated by reference as though fully set forth herein.
            Case 1:20-cr-00106-RC Document 1 Filed 07/07/20 Page 4 of 4




7.     Beginning at least in or about November 2015, and continuing through in or about February

20 19, in Syria and elsewhere outside the United States, defendant SYLEJMANl, a United States

citizen, did unlawfully, will fully and knowingly receive military training fro m and on behalf of an

organization designated at the time of the training as a foreign terrorist organization- to wit, IS IS,

knowing that it is a designated terrorist organization, it has engaged and engages in terrorist

activity, and that it has engaged and engages in terrorism.


(Receiving Military-Type Training from a Foreign Terrorist Organization, in violation of
Title 18, United States Code, Secti on 23390)



                                                                       A TRUE BILL




                                                                       FOREPERSON




       Attorney of the United States in
       and for the District of Columbia
